Title: To Thomas Jefferson from George Day Welsh, 13 October 1806
From: Welsh, George Day
To: Jefferson, Thomas


                        
                            Sir,
                            Madeira 13th. October 1806
                        
                        The death of Marien Lamar Esqr. Consul in Madeira for the United States has caused as customary the necessity
                            of a temporary Agent being appointed; that honour has been conferred on me; and it has therefore become my duty to make
                            the Requisite Communications arising from such a change.
                        Impressed with the conviction that all situations under the Government of the United States are bestowed only
                            according to Merit, and Confident that my pretensions are not unreasonably presumptuous, I take the liberty of appealing
                            immediately to You, Sir, by offering myself as a Candidate to fill the truly respectable & dignified Office of
                            Consul of the United States in Madeira, entreating your pardon for the freedom thus used, in occupying your valuable time;
                            how far I am justified in aspiring to that Office, your superior judgement will decide on perusing the facts stated
                            hereafter.
                        First. I beg leave, Sir, to hand you the Certificate of my Citizenship; my deceased Father Capn. Enoch Welsh
                            served in the American Army, during the Revolution; my Mother, and Relations are residing in the different States of
                            Maryland, Pennsylvania, & Massachusetts; of these facts should you consider proofs requisite I can produce them.
                        Secondly. Seventeen Years residence in this Island (during which period I have visited my Native Country) has
                            enabled me to attain a perfect knowledge of the Manners, Customs, and Language of the Portuguese Nation, these you well
                            know, Sir, are necessary qualifications for a Consul.
                        Lastly—On the honor, and integrity of my Character it does not become me to dwell, from the accompanying
                            testimonies, you cannot, Sir, but infer that my reputation is well established and will bear the strictest scrutiny; it is
                            to the conviction generally entertained of my adequateness that I attribute the honour now conferred on me in being
                            singled out as the person most fit to take charge of my Country’s Interest in this Island.
                        I presume, Sir, you are now persuaded that my sollicitation for the appointment is not undeserving your
                            attention, and flatter myself with the hope that your decision will be favorable.
                        The Nomination by the Governor precludes the possibility of my personally solliciting the honorable Office;
                            should it however be necessary, your Orders, Sir; to that effect shall with all possible expedition be obeyed.
                        Inclosed I have the honour to transmit your the Original document of my Nomination by the Government of this
                            Island.
                        I feel confident that I shall escape the charge of presumption in importuning You, Sir, for a Situation,
                            which according to your ideas of justice will be given only to the meritorious.
                        I have the honour to remain with the greatest Respect 
                  Sir Your Most Obedient Humble Servant
                        
                            George Day Welsh
                            
                        
                    